Citation Nr: 9929988	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-13 906A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 
1991, for a 50 percent rating for depressive reaction with 
clinical diagnosis of post-traumatic stress disorder.  

2.  Entitlement to service connection for emphysema.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1943 to December 1945.  

2.  On October 15, 1999, the Board received notification from 
the Department of Veterans Affairs (VA) Regional Office, in 
Hartford, Connecticut, that the veteran had died in June 
1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or as to any 
derivative claim which might be brought by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (1998).






ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


